Citation Nr: 0317585	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  02-06 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Ms. Polly Murphy, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from November 1960 to August 
1961. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by which 
the RO re-adjudicated a claim of service connection for PTSD 
that had previously been denied in August 2000 as not well 
grounded.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  


REMAND

The veteran contends that he has PTSD that resulted from a 
sexual assault by his platoon sergeant during service (see, 
Transcript of Videoconference Hearing conducted in October 
2002).  Specifically, the veteran testified during a hearing 
before the Board that a sergeant H. wanted the veteran to 
perform a sexual act.  This was done under the threat of 
having to begin basic training again.  The veteran stated 
that he did as the sergeant asked and completed basic 
training.  The veteran further testified that at the end of 
basic training he went home for 30 days.  When he returned to 
a new outfit, a sergeant C. demanded the same thing from the 
veteran.  The veteran testified that he was scared and went 
absent without leave (AWOL) to Oklahoma City.  There he told 
a sister at a local mission about what happened.  Eventually, 
he was advised to return to Fort Hood and attempted to board 
a train in accomplishment of that goal; however, he slipped 
off a step and injured his leg.  According to the veteran, he 
was taken to an Army hospital where his leg was amputated 
below the knee. 

At the hearing before the Board, the veteran's attorney 
argued that the service medical records in the claims file 
are deficient since there are only five or six pages covering 
a three-month period where one would have expected to see two 
to three inches of paperwork, and there are no psychology 
reports among them.  See, Transcript of Videoconference 
Hearing, at pages 3 and 5.  Additionally, the attorney argued 
that VA failed to fulfill its duty to assist by not asking 
the veteran to provide detailed information relative to a 
claim of service connection for PTSD due to a sexual assault, 
and by not providing a VA examination.  Id. at page 4.  

VA received the veteran's service medical records in November 
1961.  These records show that the surgical amputation was 
performed on February 8, 1961 at St. Anthony Hospital, 
Oklahoma City, Oklahoma in treatment of multiple injuries 
resulting from the veteran falling while boarding a freight 
train.  He was AWOL at the time.  He was transferred to 
Brooke General Hospital on February 23, 1961.  In March 1961, 
the veteran wrote that, as he jumped on the side of a box car 
his left leg swung under the train and two wheels passed over 
his left leg.  The service medical records include clinical 
records, the report of physical evaluation board proceedings, 
entrance and separation examination reports, and a report 
from an orthopedic surgeon at St. Anthony Hospital.  
Interestingly, a more complete set of the service medical 
records to include military orders and nurses notes was 
obtained by the veteran's attorney in response to her 
November 2002 request to the National Personnel Records 
Center.  

The veteran submitted a report of a December 2000 
psychological evaluation that shows a diagnosis of PTSD.  
While the report mentions as background information that the 
veteran reported a personal assault during service and notes 
testing scores being significant for PTSD, high levels of 
depression, severe levels of tension and anxiety and extreme 
feelings of pessimism and hopelessness on his current and 
future life situation, the report relates only the trauma of 
the loss of his leg as being the stressful event that was re-
experienced by the veteran.  A letter dated in May 2003 from 
the same healthcare provider shows that the veteran was seen 
at the VA hospital in Oklahoma City in early 2001, that the 
veteran saw a psychiatrist at that facility, and that he was 
placed on medications for depression, sleep problems, and 
anxiety.  The letter suggests that the provider interviewed 
the veteran again in May 2003 and that the veteran continued 
to "perseverate" on the sexual assault.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Effective March 7, 2002, 38 
C.F.R. § 3.304(f) was amended to provide that evidence from 
sources other than the veteran's service records may be used 
to corroborate the veteran's account of the stressor incident 
and that VA will not deny a post-traumatic stress disorder 
claim that is based on in-service personal assault without 
first advising the claimant that evidence from sources other 
than the veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish 
this type of evidence.  See 67 Fed. Reg. 10,330 (Mar. 7, 
2002).)  M21-1, Part III, Chapter 5, sets forth specific 
provisions relating to the development of claims for PTSD 
based on personal assault.  

With the above-noted concerns in mind, additional development 
of this claim is warranted.  In particular, psychological 
testing and a VA psychiatric examination oriented towards 
determining whether the veteran presently has PTSD using the 
criteria under DSM-IV is necessary.  With respect to missing 
service medical records, it is far from obvious that there 
are any missing service medical records at this point.  
Nevertheless, additional efforts are warranted to ensure that 
all available records are included in the claims file, to 
include mental health clinical records and any additional 
personnel records that might reflect behavioral changes 
indicative of personal assault.  In addition, since the most 
recent May 2003 letter from the psychologist indicates that 
the veteran was treated at a VA hospital in Oklahoma City 
early in 2001, the RO should attempt to obtain these records.  

Accordingly, a REMAND is appropriate to accomplish the 
following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  

2.  The RO should make an additional 
attempt to obtain all service medical 
records, to include any mental health 
clinical records regarding treatment of 
the veteran.  The RO should also obtain 
all personnel records, including the 
Personnel Qualification Record (DA Form 
20 or 66).  

3.  The RO should ask the veteran to 
identify all VA and non-VA healthcare 
providers who have treated him for PTSD 
since June 2000.  The RO should attempt 
to obtain records of any identified 
treatment for which records have not 
already been associated with the claims 
file.  The results of these attempts 
should be documented in the claims file.  
The Board observes that a psychologist's 
letter dated in May 2003 identifies 
treatment at a VA hospital in Oklahoma 
City early in 2001.  The RO should obtain 
records of this-and any other treatment 
for PTSD-at that VA facility.  

4.  The RO should conduct the development 
indicated in M21-1 for personal assault 
claims to include sending the veteran a 
letter requesting that he provide PTSD 
information concerning the in-service 
personal assault or any other identified 
stressor.  In particular, the RO should 
ask the veteran to provide more detail as 
to the circumstances surrounding the 
reported assault.  

5.  After the above-requested development 
is completed, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine the nature and etiology of 
any existing PTSD.  The examiner should 
review the claims folder and a copy of 
this remand before examining the veteran, 
and psychological testing should be 
conducted with a view toward determining 
whether the veteran has PTSD.  Having 
reviewed the claims file, the examiner 
should obtain a history from the veteran 
that includes a description of the 
alleged stressor(s).  The examiner should 
make a medical assessment as to any 
relationship between the identified 
stressor(s) and any PTSD.  The examiner 
should identify any existing psychiatric 
symptoms and indicate how, if at all, the 
symptoms are related to any diagnosed 
PTSD.  The examiner should then render an 
opinion as to whether the DSM-IV criteria 
for a diagnosis of PTSD are met.  The 
examiner should resolve any conflicts 
between the examiner's conclusions 
regarding a diagnosis and those reported 
in the record.  The resulting examination 
report should explain how the examiner 
reached his/her conclusions.

6.  After all of the above development 
has been completed, the RO should again 
review the record, including the newly 
obtained evidence.  If any additional 
development is warranted in light of any 
newly received evidence, that development 
should be accomplished.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond.

After giving the veteran opportunity to respond to the 
supplemental statement of the case, and after expiration of 
the period for response as set forth in 38 U.S.C.A. 
§ 5103(b) (West 2002), if applicable, the case should be 
returned to the Board.  (The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).)

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veteran's 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

